          Case 1:21-cv-05309-MKV Document 14 Filed 08/25/21 Page 1 of 1


                                                                           USDC SDNY
                                                                           DOCUMENT
UNITED STATES DISTRICT COURT                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                              DOC #:
                                                                           DATE FILED: 
 JUAN ROMAN, on behalf of himself and all other
 persons similarly situated,

                            Plaintiff,                                  1:21-cv-5309-MKV
                          -against-                                 ORDER OF DISMISSAL
 JENNIFER MILLER LTD.,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter filed by Plaintiff informing the Court that the parties have

reached a settlement in principle [ECF No. 13]. Accordingly, IT IS HEREBY ORDERED that the

above-captioned action is discontinued without costs to any party and without prejudice to

restoring the action to this Court’s calendar if the parties are unable to memorialize their settlement

in writing and as long as the application to restore the action is made by October 12, 2021. If no

such application is made by that date, today’s dismissal of the action is with prejudice. See Muze,

Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                       _________________________________
                                                       ________________
                                                                     _ ____
                                                                         ____________
                                                                                  ___
                                                                                   ________
                                                                                         ____
                                                                                            ________
Date: August 25, 2021                                  MARY K  KAYA VYSKOCIL
                                                                  AY   VYS
                                                                        YSK
                                                                        YS   KOCIIL
      New York, NY                                     United States
                                                              Sta      District
                                                                tates Diisttrict Judge
                                                                         str     Juddge
